DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20, drawn to a molded cladding panel, classified in E04F13/18.
II. Claim 21, drawn to a method of manufacturing a plastic cladding panel, classified in B29C41/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be cast or extruded rather than being rotationally molded.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The unique combination of features of each invention require separate, burdensome searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,047,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘135 essentially anticipate the instantly claimed invention.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 10-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Dijk, US 2007/0044416.
Regarding claim 1:
Van Dijk discloses a moulded cladding panel, comprising: 
a hollow plastic body that could be formed by rotational moulding, the body having a length, a width and a depth, a first end, an opposite second end, an upper section, an opposite lower section, a first major face defined by a front wall extending from the first end to the second end and from the upper section to the lower section, and a second major face defined by a back wall opposite the first major face, the second major face extending from the first end to the second end and from the upper section to the lower section (refer to Fig. 1); 
wherein the upper section defines a plurality of first mounting formations (30) to facilitate mounting of the panel to a structure to be clad; 
wherein the lower section defines a plurality of second mounting formations (11) to facilitate mounting the panel to the structure; and 
wherein the first mounting formations are disposed at an upper part of the second major face, wherein the first major face is an externally facing face of the panel and the second major face faces the structure when the panel is mounted to the structure.
Regarding claim 2:
Van Dijk discloses wherein the second major face defines a plurality of asymmetric surface variations.
Regarding claim 3:
Van Dijk discloses wherein the body is free of non-molded reinforcing structure.
Regarding claim 4:
Van Dijk discloses wherein a vertical cross-sectional profile of the body is varied across the length of the body.
Regarding claims 5 and 6:
Van Dijk discloses wherein the first mounting formations are disposed on an inwardly recessed area (36) of the second major face;
wherein the first mounting formations are disposed in a wall portion of the inwardly recessed area that is arranged to be generally horizontal when the panel is mounted to the structure in a vertical direction.
Regarding claim 10:
Van Dijk discloses wherein the second mounting formations have different formations from the first mounting formations.
Regarding claims 11-12:
Van Dijk discloses wherein the second mounting formations comprise a plurality of second apertures (10) in the second major face, wherein the second apertures do not define opening into the hollow interior of the body.
Regarding claim 13:
Van Dijk discloses wherein the body is an integrally formed unitary body.
Regarding claims 17-18:
Van Dijk discloses a cladded structure (60) comprising:
support structure that is fixed relative to the ground; and
at least one panel according to claim 1 mounted to the support structure;
wherein two of the panels are positioned end-to-end in a line along the support structure (refer to Fig. 4).
Regarding claims 19-20:
Van Dijk discloses a method of erecting cladding comprising:
positioning at least one panel according to claim 1 to be supported in relation to a structure to be clad;
wherein the positioning comprises positioning two of the panels end-to-end in a line along a face of the structure.

Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowles, US 1,656,163.
Regarding claim 1:
Van Dijk discloses a moulded cladding panel (13), comprising: 
a hollow plastic body (pg. 1, ll. 1-9) that could be formed by rotational moulding, the body having a length, a width and a depth, a first end, an opposite second end, an upper section, an opposite lower section, a first major face defined by a front wall extending from the first end to the second end and from the upper section to the lower section, and a second major face defined by a back wall opposite the first major face, the second major face extending from the first end to the second end and from the upper section to the lower section (refer to Fig. 1); 
wherein the upper section defines a plurality of first mounting formations (19) to facilitate mounting of the panel to a structure to be clad; 
wherein the lower section defines a plurality of second mounting formations (also labeled 19) to facilitate mounting the panel to the structure; and 
wherein the first mounting formations are disposed at an upper part of the second major face, wherein the first major face is an externally facing face of the panel and the second major face faces the structure when the panel is mounted to the structure.
Regarding claims 7-9:
Van Dijk discloses wherein the mounting formations comprise a central mounting formation (19) and at least first and second side mounting formations (13c) that are disposed on respective first and second lateral sides of the central mounting formation; 
wherein the first and second side mounting formations are arranged to permit movement o the body relative to the structure and the central mounting formation is arranged to keep a central part of the body substantially laterally fixed relative to the structure;
wherein the central mounting formation comprises a non-slotted aperture (that receives the bar 19) and the first and second side mounting formations each comprise a slotted aperture (13c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dijk, US 2007/0044416.
Regarding claims 14-16:
Van Dijk does not expressly disclose the size and dimensions of the length, depth and width of the panel.
It would have been an obvious matter of design choice to change the dimensions of the panel, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  There would be no unexpected or unpredictable result obtained from varying the dimensions of the panel. There is no evidence that the claimed dimensions not specifically taught by Van Dijk provide a criticality that would be unachievable and unexpected with a reasonable amount of experimentation.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633